Dorsey, J.,
delivered the opinion of the court.
The third exception in this case was designed to raise the question, whether under the exception, in the 2nd section of the act of 1715, chap. 23, as to such accounts as concern the trade of merchandize, between merchant and merchant, their factors and servants, which are not residents of this province, the claim of the appellants was exempted from the operation of that act of limitations. We are clearly of opinion that it was not. It is embraced neither by the letter nor the spirit of the saving in the act of assembly. The interest of banking institutions, as well as public policy require that, liquidation of balances between banks should be regular and frequent, and the intention of the legislature must be unequivocally expressed, before we would ascribe to its enactment, a design to hold out encouragement to the banks to practise, inter se, a different course of conduct.
With the instruction given by the county court in the first bill of exceptions we think the appellants have no right to complain. To the public notice given by the appellee of the 10th of August 1829, it appears to us no fair construction can be given, which does not import notice to the depositors, as well as bill holders of the Planters’ Bank of Prince George’s County, that it had suspended specie payment of its deposites, as well as its notes. A bank suspension upon any other principles, w'ould be an anomaly without a precedent, and it is the necessary implication from the terms of the publication, or why “earnestly advise the bill holders and depositors to submit to *442no sacrifice.” The effect of this notification was a sufficient annunciation to the appellants, that their claim would not be paid in specie on a demand at the counter, or by a remittance of equivalent value; they were therefore relieved from the necessity of seeking payment in either mode as preliminary to their right of action, and from the moment their authority to sue at law was complete, the act of limitations began to run-
The refusal of the court to permit the evidence offered by the appellants, in their second bill of exceptions, to go to the jury, for the purpose for which it was offered, furnishes no sufficient ground for the reversal of the judgment. The letter produced was not addressed to the appellants, as a modification of the public notice before referred to, and its contents were not communicated to them till after the institution of their suit. It could not therefore have the effect of depriving the appellants of the right to sue, acquired in virtue of the public notice. But had it been addressed to the appellants, and by them received, it had no tendency to establish the fact for w’hich it was offered. Instead of showing that the appellants had no right to sue after the publication of the suspension of the’ .Planters’ Bank, it reiterated in more emphatic terms those facts which dispensed with the requisition of a preliminary demand on the part of the appellants. It was testimony, therefore, adverse to their pretensions, and could in no way redound to their benefit; and consequently they have no ground to complain of its rejection. The rejection by the court of the other testimony offered by the appellants, in association with this letter, does not furnish a ground for the reversal of the judgment. The object of offering in evidence'the letter and proof referred to in the second bill of exceptions, was for the purpose of explaining the preamble and resolution in the first bill of exceptions, “and of shewing that it was the intention.' of the defendant, in the preamble and resolutions, to limit the suspension of specie payments to the holders of its paper, and not to extend the same to its depositors.” The letter and proof' were both embraced in the same offer, and were withheld from the jury by the same refusal of the court. The letter was in *443perfect accordance with the obvious meaning of the preamble and resolution, and proves the reverse of that for which it was offered; and had the other proof offered been permitted to go to the jury, it could not possibly have availed the appellants for the purpose for which it was offered. They therefore sustained no injury by the conrt’s refusing to permit the evidence to go to the jury.
Concurring with the county court in their decisions as slated in all the bills of exceptions, we affirm their judgment.
judgment affirmed.